

117 HR 3621 IH: Neighbors Not Enemies Act of 2021
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3621IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Ms. Omar (for herself, Ms. Schakowsky, Ms. Norton, Mr. Vargas, Ms. Jayapal, Ms. Chu, Mr. Panetta, Ms. Lee of California, Mr. Blumenauer, Mrs. Watson Coleman, Ms. Pressley, Ms. Bass, Mr. Espaillat, Mr. Takano, Mr. Grijalva, Mr. Pocan, Ms. Moore of Wisconsin, Mr. Levin of Michigan, Mr. Connolly, Mr. Cleaver, Ms. Jacobs of California, Mr. Lowenthal, Mr. Cooper, Ms. Tlaib, Mrs. Napolitano, Ms. Meng, Mrs. Carolyn B. Maloney of New York, Mr. Jones, Ms. Bush, Mr. Torres of New York, Mr. Khanna, Mr. García of Illinois, Ms. Newman, Ms. Kelly of Illinois, Ms. Velázquez, Mr. Bowman, Mr. Johnson of Georgia, Ms. Williams of Georgia, Ms. Ocasio-Cortez, Mrs. Hayes, and Ms. Matsui) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo repeal the Alien Enemies Act, and for other purposes.1.Short titleThis Act may be cited as the Neighbors Not Enemies Act of 2021.2.Repeal of Alien Enemies ActSections 4067 through 4070 of the Revised Statutes of the United States (50 U.S.C. 21–24) are repealed. 